UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-22342 Triad Guaranty Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 56-1838519 (I.R.S. Employer Identification No.) 101 South Stratford Road Winston-Salem, North Carolina (Address of principal executive offices) (Zip Code) (336) 723-1282 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T Number of shares of common stock, par value $0.01 per share, outstanding as of April 29, 2011 was 15,258,128. TRIAD GUARANTY INC. INDEX Page Part I.Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 2 Consolidated Statements of Cash Flow for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 3 Notes to Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 43 Item 4. Controls and Procedures 43 Part II.Other Information Item 1. Legal Proceedings 44 Item 6. Exhibits 45 SIGNATURE 46 EXHIBIT INDEX 47 PART I.FINANCIAL INFORMATION Item 1.Financial Statements TRIAD GUARANTY INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, (dollars in thousands, except per share data) (unaudited) ASSETS Invested assets: Securities available-for-sale, at fair value: Fixed maturities (amortized cost:$778,262 and $777,545) $ $ Short-term investments Total invested assets Cash and cash equivalents Accrued investment income Property and equipment Reinsurance recoverable, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Liabilities: Losses and loss adjustment expenses $ $ Unearned premiums Deferred payment obligation, including interest Accrued expenses and other liabilities Total liabilities Commitments and contingencies - Note 4 Stockholders' deficit: Preferred stock, par value $0.01 per share authorized 1,000,000 shares; no shares issued and outstanding - - Common stock, par value $0.01 per share authorized 32,000,000 shares; issued and outstanding 15,258,128 shares Additional paid-in capital Accumulated other comprehensive income, net of income tax liability of $16,575 Accumulated deficit ) ) Deficit in assets ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes. 1 TRIAD GUARANTY INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, (dollars in thousands, except per share data) Revenue: Premiums written: Direct $ $ Ceded ) ) Net premiums written Change in unearned premiums ) ) Earned premiums Net investment income Net realized investment losses ) ) Other income (losses) 27 (8
